EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Second Quarter and First Half 2014 Results Netanya, Israel, September 08, 2014 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the second quarter and the six months ended June 30, 2014. 2014 Second quarter Results Revenues totaled $6.4 million, 23% increase compared to $5.2 million in the second quarter of 2013. Gross Profit totaled $2.04 million, 164% increase compared to $0.8 million in the second quarter of 2013. Operating expenses totaled $1.4 million, 11% increase compared to $1.3 million in the second quarter of 2013. Financial Expenses totaled $262,00043% decrease compared to financial expenses of $459,000 in the second quarter of 2013. As a result, the Company reported Net Income of $385,000, or $0.04 per share, for the second quarter of 2014 compared to a net loss of $935,000 or $0.10 per share, for the second quarter of 2013. First Half 2014 Results Revenues totaled $11.8 million, 11% increase compared to $10.6 million for the same period in 2013. Gross profit totaled $3.7 million, 124% increase compared to $1.6 million for the same period in 2013. Operating expensestotaled $2.6 million, 9% decrease compared to $2.8 millionfor the same period in 2013 Financial expenses totaled $555,000,41% decrease compared to financial expenses of $934,000 for the same period in 2013. As a result, the Company reported Net Income of $ 542,000 or $0.06 per share for the six months ended June 30, 2014, compared with a net loss of $2,100,000 or $0.23 per share, for the comparable period in 2013 Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “The increase in gross margin to approximately 32% of our total revenues, is attributable in large measure to the high margin programs that accounted for a significant portion of our revenues during this quarter. As well as the reduction in financial expenses, these two major factors generated the growth in our net profit. We have increased our marketing expenses to pursue new business, in particular in our Radars product line, which has gained operational experience in various applications during the recent Operation Protective Edge and is expected to account for a growing part of our future revenues. We expect to continue the year with similar gross margins and therefore maintain our expectation for favorable 2014 results”. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radar for Force and Border Protection, Inertial Navigation Systems for air and land applications and Avionics Systems and Upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, 2014 December 31, 2013 Unaudited Audited ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $19 and $ 36 at June 30, 2014 and at December 31, 2013 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other accounts receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSET - GOODWILL Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank credit and current maturities of long-term loans $ $ Trade payables Convertible note and Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at June 30, 2014 and December 31, 2013; Issued and outstanding: 8,918,647 at June 30, 2014 and at December31, 2013 respectively. 119 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, Year ended December 31, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating profit (loss) Financial expenses, net Consolidated profit (loss) Less: Net Loss attributable to Non-controlling interest 8 13 5 12 8 Net income (loss) attributable to RADA's shareholders $ $ ) $ $ ) $ ) Income (loss) per share: Basic and diluted loss per share $ $ ) $ $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted loss per share
